Claimants appeal from a decision and award of the State Industrial Board which awarded death benefits under the Workmen’s Compensation Law for the death of Julius Leibowitz. The contention of appellants is that the award should have been based on a wage rate higher than that found by the State Industrial Board. The finding of the State Industrial Board that deceased was employed at an average weekly wage of $27.36 is sustained by the evidence and the award should be affirmed. Decision and award unanimously affirmed, without costs. Present —• Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.